Citation Nr: 1618639	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-19 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss disorder.  Jurisdiction now lies with the Chicago, Illinois RO.  

In June 2014, the Veteran revoked his power of attorney (POA) in favor of the Illinois Department of Veterans Affairs.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2016, the Veteran was scheduled for a Board videoconference hearing on April 22, 2016.  The Veteran, through his representative, contacted VA on April 4, 2016, indicating that he wished to reschedule his April 22, 2016 videoconference hearing to a time later in August 2016.  The representative stated that they needed additional time to prepare for the hearing because they were not his POA at the time the file was initially transferred to the Board.  

The Veteran or his representative may request a change in the hearing date in writing within 60 days of the date of the notification letter or not later than two weeks prior to the scheduled hearing date, whichever is earlier.  38 C.F.R. 
§ 20.702(c)(1) (2015).  After the timeframe described, the hearing date becomes fixed and an extension of time for appearance at a hearing will only be granted for good cause.  38 C.F.R. §§ 20.702(c)(2).  

In the instant case, the Board finds that the Veteran is entitled to a rescheduling of his videoconference hearing as he informed VA in writing within 60 days of his March 2016 notification of hearing date.  The Veteran has a right to a hearing on request.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. §§ 20.700(a)(e), 20.705 (2015).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing in or after August 2015.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

